7/7/2021                                                          Valeria Custom Jewelry - Denton/Texas I Jewelry Store Directory

                   Case 3:21-cv-01542-S-BK Document 6-3 Filed 07/09/21                                                       Page 1 of 3 PageID 64
                                                Home (https://www.jewelrystoredirectory.com/)       Jewelry Stores (https://www.jewelrystoredirectory.com/jewelry-stores/)      Jewelry



  (https://www.jewelrystoredirectory.com/)
                                                e Submit a Jewelry Store(https://www.jewelrysteredirectory.com/submit-a-jewelry-store/)




                                                                     Jewelry Profile                   Reviews i0




                             qta Call now(tel:(214)%20909-3341)       0 Get directions(http://maps.google.com/maps?daddr=32.806337%2C-96.849904)

                                                 Website(https://valeriacustomjewelry.com/)        < Share          171 Leave a review

            t Claim listing(https://www.jewelrystoredirectory.com/claim-store/?listing_id=9817)         0 Report(https://www.jewelrystoredirectory.com/my-account/)




     7-.•-:=-7- About The Jeweler

    Looking for Custom Jewelry? Valeria Custom Jewelry is your custom jewelry HO, whether it is a ring, bracelet, or pendant. You dream it, we create it.

    Valeria Custom Jewelry Categories:

    Jewelry designer, Jeweler, Jewellery manufacturer

    Address: 4834 Vicksburg St, Dallas, TX 75207

    Denton, Texas, United States




     In Discover More Jewelers in This Location:


             Denton(https://www.jewelrystoredirectory.com/region/denton/)




           Cover Image




                                                                                                                                                                             Recaptchi
                                                                                                                                                                             Privacy -
                                                                                                                                                                             protected

https://wwwjewelrystoredirectory.com/store/valeria-custom-jewelry-denton-texas/                                                                                                    1/3
7/7/2021                                                       Valeria Custom Jewelry - Denton/Texas I Jewelry Store Directory

                 Case 3:21-cv-01542-S-BK Document 6-3 Filed 07/09/21                                                        Page 2 of 3 PageID 65
     Al Jeweler - Jewelry Store               Home (https://www.jewelrystoredirectory.com/)        Jewelry Stores (https://www.jewelrystoredirectory.com/jewelry-stores/)         Jewel')

                                                        ,g1day.%.1 like- to see mosttrendy dipmopd bracotets? Are you lqnning to propose your loved one? See most popular
     Are )iou sea -chirg for charming diamond ritg9sliyiV
                                                                 w iry store(https: Www.pirweirystoredirectoiy c'oms'uo tza weiry sterre/)
  (htft5v2P/MOVre41£1Pytlit6A`dillef Sid frnYmu. Valeria Cutstom Jewelry
                                                                    e       - Denton exas and more on Jewelry Store
                                                                                                                . Directory.
                                                                                                                         ent




     t Open                                                                                                                              Open hours today: 10:00 am - 6:00 pm




     11: Follow This Jewelry Store on Social Media


             Twitter(https://twitter.com/share)                       (https://www.facebook.com/valeriacustom e elry)           (https://www.instagram.com/yaleria_fine_jewelry)




     CI Contact Jewelry Store



     Your name



     Your phone number



     Your Email address



     Your message?




           Send Message




     11: Jeweler Contact Details

              Valeria Custom Jewelry - Denton/Texas


             (214)909-3341




                                                                 You May Also Be Interested In


      OPEN                                                                    OPEN


                                                                                                                                                                                Recaptclu
                                                                                                                                                                                Privacy -
                                                                                                                                                                                protected

https://wwwjewelrystoredirectory.com/store/valeria-custom-jewelry-denton-texas/                                                                                                      2/3
7/7/2021                                                              Valeria Custom Jewelry - Denton/Texas jJewelry Store Directory
                   Case 3:21-cv-01542-S-BK Document 6-3 Filed 07/09/21                                                                  Page 3 of 3 PageID 66                                     Jewelry
                                                   Home (https://www.jewelrystoredirectory.com/)             Jewelry Stores (https://www.jewelrystoredirectory.com/jewelry-stores/)


    Clique Gallery - Boutique - Denton/Texae Submit a Jewelry Store(htilw:/puruirkatatleystBortotsAiryzeom/submit-a-jewelry-store/)              Deborah Gaspar - Denton/Texas
        (Ur 17.Vti<SThigndileStigd5C'Sgmade and beaded jewelry desigHwategelityr),tocesieatftgeeile,v)Jewelry designer, Jeweler, Jewelry repair sShofx1Dbilaireisa*IcEr.Jewelry toda)
  (heKlie



      OPEN                                                                           OPEN                                                                           OPEN




                                                      Valeria Custom Jewelry -
                                                      Denton/Texas
    Shannon Jewelers - Denton/Texas                                        Hope Faith Jewelry Denton/Texas                                            James Avery Artisan Jewelry - Den
    Shannon Jewelers Categories: Jewelry designer, Jeweler, Jewelry apprai3kopke6)ail ay.yetryJeacieirigories: Jewelry designer, Store Address: 2728 CluerbebroMEtepthenyiRy.Store at Chape




  Pages

  Privacy Policy(https://www.jewelrystoredirectory.com/privacy-policy/)
  Terms Of Service(https://www.jewelrystoredirectory.com/terms-of-service/)
  Submit a Jewelry Store (https://www.jewelrystoredirectory.com/submit-a-jewelry-store/)
  Contact us(https://www.jewelrystoredirectory.com/contact-us/)




  Sitemaps

  Sitemap(https://www.jewelrystoredirectory.com/sitemap_index.xml)




  Jewelry Store Directory

  Jewelry Store Directory is an online business platform enables you to find jewelers near you with the help of advanced filters and maps integrated with your current location. It also help you to
  contact easily with the jeweler you chose to take a glance at the jewels they exhibit and to get quotes from their stores. If you are looking for a diamond or engagement ring, you are at the right
  place




  Facebook (https://www.facebook.com/Jewelry-Store-Directory-101253814925489/) Pinterest (https://tr.pinterest.com/socia12371/) Twitter (https://twitter.com/directory_store)


                                                      © Powered by Jewelry Store Directory (https://www.jewelrystoredirectory.com)
                                                                                    Find Jewelry Stores Near You




                                                                                                                                                                                               Recaptch
                                                                                                                                                                                               Privacy -
                                                                                                                                                                                               protected


https://wwwjewelrystoredirectory.com/store/valeria-custom-jewelry-denton-texas/                                                                                                                          3/3
